Title: To John Adams from James Lovell, 24 October 1778
From: Lovell, James
To: Adams, John


     
      Dear Sir
      Philada. 24th. Octr. 1778
     
     I was not a little surprized Yesterday at seing a Letter from you to Mr. S. Adams by Mr. Archer, in which you make no sort of Acknowledgement of any of my numerous Scrawls; 14 or 15 have at least gone on the Way to you.
     I have felt myself lately under the Necessity of letting you go by guess as to what we are doing here. Congress have the Papers of the Committee for foreign Affairs on their Table, and are taking their own Time to execute any Thing material for you to know; therefore I would not take upon myself to give you any Detail of those Matters, further than to say that the Presence of Mr. Deane and Mr. Carmichael seems rather to perplex than clear our Views. Those Gentlemen having been at Variance for a Season and now cordially reconciled, there is a sort of a Task in accommodating the Meaning of Expressions used at different Periods under the Influence of different Passions. The only Result of Interrogatories I forsee must therefore be the Loss of that Time which had better be spent in attending to our Finances. And here, by the Way, I must ask what are become of your Terrors on that Score. Not a Word of Finances in your Letter to Mr. S. A. Do you not know that our Depreciation of Currency is the main Stay of our Enemies. We must immediately Loan 60,000,000 out of Circulation and tax vigorously, or we shall be all afloat.
     Can we not borrow in your Neighbourhood? But, you are a wrong Man to ask. You are averse to Debts abroad. Believe me, it is the general Opinion here that our Sons and Grandchildren ought rightfully to pay a Part of the Purchase we are now making for them. We must therefore contract abroad a Debt for the Payment of which a sinking Fund must be established here. This need not hinder us from rendering such a Provision repealable by the Sale of Property which may easily be acquired southward of Georgia and Eastward of the Province of Main.
     I have been and am much unwell. I have escaped a settled nervous Fever by Care upon the most violent Symptoms. Writing hurts me. Your affectte. Frd. and Servt.
     
      James Lovell
     
     
     Philada. 27th
     P.S. I find Congress has determined on something relative to Doctr. Franklin. Your Situation becoms the next immediate Objects. I will go abroad this Day tho little fit for Business. Your Honor and Happiness are dear to me and to many others. The Delay of republican assemblies is the only Thing against you. Your Character is esteemed. Your Ideas of distributing the Gentlemen abroad are the ruling Ideas here, and will be carried into Effect I am certain. I wish you had been as free in hinting your own Inclinations as some of the other Gentlemen have been. I doubt not your cordial Endeavors for friendly Intercourse with the different Commissioners, recommended by a Resolve of the 22d. (as before) yr.
     
      JL
     
    